Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JUANA AGUIRRE,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-04-00122-CR

Appeal from the

County Court at Law No. 6

of El Paso County, Texas

(TC#20030C14230)




MEMORANDUM OPINION
           On August 24, 2004, we notified Appellant that the record does not contain the
trial court’s certification of her right to appeal and instructed her to file an amended
notice of appeal within thirty days.  We informed Appellant that if the amended notice of
appeal was not filed, the appeal would be dismissed without further written notice. 
Appellant has not filed the amended notice of appeal.  Therefore, the appeal is dismissed. 
See Tex. R. App. P. 25.2(d).
                                                                  SUSAN LARSEN, Justice
November 10, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)